DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Lynnworth US 6047602, will be used in combination with previously cited prior arts. The Lynnworth reference was cited in the interview summary, mailed on 11/2/2021.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869.
As to claim 1, Lynnworth teaches “A transducer device for mounting to an external surface (Figure 1E), comprising: an elongated transducer waveguide (Figure 1, #12); wherein the elongated transducer wave guide is coupled via a neck region to a distal end (Figure 1, #15 is a transducer which is incorporated into the neck region of the waveguide; Figure 11 shows #202 as being the neck); wherein the neck region is substantially shorter than the elongated transducer waveguide (Figure 1 depicts the cap in which #15 resides in is shorter than waveguide #12), and a cluster of two or more transducers mounted at the end surface of the transducer waveguide (Figure 1A, 15a and #15b are transducers) respectively for determining density and viscosity characteristics of a fluid enclosed by the wall (Abstract teaches that the sensors are used to determine flow rates; Column 1, lines 29-31. Density and viscosity can be determined from flow rates).”


Cawley teaches “providing at least edge, symmetric, anti-symmetric or shear horizontal families of modes selectively excited using piezo-electric elements for compressional, shear vertical or shear horizontal excitation ([0060] and [0072]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Cawley with Lynnworth. Shear wave propagation is well known in the art and widely used to determine fluid characteristics. Lynnworth does teach the concept of utilizing shear waves while Cawley specifies it, in the same language seen in the instant application. This aids in determining fluid characteristics. It would have been obvious to one of ordinary skill in the art to adjust the dimensions of the known elements so that “a thickness of the elongated transducer waveguide is substantially similar to a thickness of a wall to which the waveguide is mounted” in order to optimize the performance of the device. As to the claimed invention, adjusting thickness of the waveguide is optional. Page 7 teaches that it is optional that the thickness of the waveguide is substantially the same as the thickness of the wall, meaning that there is no criticality to this limitation. Based on the teachings of the prior art, one of ordinary skill in the art has the knowledge to adjust the dimensions of the waveguide so that it performs at optimal levels. Furthermore, such a modification would involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 2, Lynnworth teaches “wherein the external surface is a wall of a conduit (Figure 1, #1E).”

As to claim 4, Lynnworth teaches “wherein the elongated transducer waveguide is implemented as one of a substantially: straight bar, strip, elongate plate, or flared plate (Figures 1E, 1F, 1G and 4C show a few of many arrangements between the waveguide and conduit wall).”

As to claim 5, Lynnworth teaches “wherein the elongated transducer waveguide is implemented as one of a curved: straight bar, strip, and elongate plate ((Figures 1E, 1F, 1G and 4C show a few of many arrangements between the waveguide and conduit wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize various shapes for the known waveguide, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).”

As to claim 6, Lynnworth teaches “wherein the elongated transducer waveguide is implemented as one of: a collar, a flared collar, or an annulus (Figures 1E, 1F, 1G and 4C show a few of many arrangements between the waveguide and conduit wall).”


(Column 5, lines 4-8. Various materials can be used for the waveguide. Based on this teaching, one of ordinary skill in the art would have been able to match the materials of the waveguide and wall to one another. It is known in the art that utilizing similar materials aids in signal transmission).”

As to claim 9, Lynnworth teaches “wherein the wave guide has a height- length aspect ratio in a range of 1.5: 1 to 20:1, and more optionally in a range of 2:1 to 10:1 (Figure 1, #12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize various shapes for the known waveguide, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).”

As to claim 10, Lynnworth teaches “wherein the wave guide has a width- height ratio in a range of 2:1 to 1:100, and more optionally in a range of 1:1 to 1:20 (Figure 1, #12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize various shapes for the known waveguide, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)).”

As to claim 11, Lynnworth teaches “wherein the distal end comprises a cluster of elements (Figure 1A, 15a and #15b are transducers).”

As to claim 12, Lynnworth teaches “wherein the cluster of elements are included on one or more side faces of the distal end (Figure 1A, 15a and #15b are transducers and can be arranged as needed, as seen in Figure 4C).”

As to claim 13, Lynnworth teaches “wherein the cluster of elements are mounted on a plurality of side faces of the distal end (Figure 1A, 15a and #15b are transducers and can be arranged as needed, as seen in Figure 4C).”

As to claim 14, Lynnworth teaches “wherein the cluster of elements are optionally implemented as piezoelectric receiver elements and/or optical fiber Bragg-grating sensors enabling the transducer device to receive acoustic radiation (Column 12, lines 65-67 teach that the piezoelectric elements can receive signals).”

As to claim 15, Lynnworth teaches “wherein the neck region is at least five times shorter than the elongated transducer waveguide (Figure 1. The neck is visibly shorter than the waveguide. Any size adjustments can be made as needed as Lynnworth depicts different sized waveguides).”

As to claim 16, Lynnworth teaches “wherein the distal end is raised (Figure 1, 1A).”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869 and in view of Junker US 20070125175.
As to claim 3, Lynnworth teaches “wherein the elongated transducer waveguide (Figure 1, #12).” Lynnworth is silent regarding its use as an elongate helix.
Junker teaches “is implemented as an elongate helix for exciting one or more helical modes of acoustic wave propagation within a wall of a conduit (Abstract).”
It would have been obvious to one of ordinary skill in the art to combine the helical modes taught by Junker with the waveguide taught by Lynnworth. Helical modes of wave propagation are known in the art and are utilized to monitor the entire circumference of the subject under test. The combination would be reasonable and obvious since the Lynnworth reference teaches the use to waves to monitor the condition of element #14.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869 and in view of Berger US 20110094309.
As to claim 8, Lynnworth teaches “a coupling element (Column 14, lines 8-12).” Lynnworth is silent regarding specific types of coupling elements between the waveguide and surface.
Berger teaches “wherein the coupling element is one of a: coupling cement, an adhesive, or a gel, for providing an acoustic interface from the elongated transducer waveguide to the wall of the external surface ([0011], [0012], [0051]).”
It would have been obvious to one of ordinary skill in the art to combine the coupling element taught by Berger with the waveguide taught by Lynnworth. The purpose of a coupling . 

Claims 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869 and in view of Lynnworth US 3906791.
As to claim 17, the prior arts do not teach a shield.
Lynnworth ‘791 teaches “comprising a shield arranged between the distal end and the external surface (Column 6, lines 37-46 teach the use of a shielding element).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lynnworth ‘791 with Cawley and Lynnworth. Shields are known in the art to protect the transducer from external factors. Heat and ion dissipation are included in those thermal factors depending on the location of the transducer.

As to claim 18, Lynnworth ‘791 teaches “wherein the shield is a thermal shield and/or an ionizing radiation shield (Column 6, lines 37-46 teach that the shield is a metal tube. In claim 19, the material can be metal film, which is the same as the metal in Lynnworth. Since the metal film in claim 19 can be considered to be an ionizing radiation shield, so can the metal shield in Lynnworth. Furthermore, choosing one material over another is obvious and requires routine skill in the art).”

(Column 6, lines 37-46 teach that the shield is a metal tube. In claim 19, the material can be metal film, which is the same as the metal in Lynnworth. Since the metal film in claim 19 can be considered to be a thermal shield, so can the metal shield in Lynnworth. Applicant is simply claiming various embodiments that are optional and obvious variations of one another. The materials would differ based on application and location of the transducer. Furthermore, choosing one material over another is obvious and requires routine skill in the art).”

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869 and Lynnworth US 3906791 and in view of Tornblom US 4789828.
As to claim 20, Lynnworth ‘791 teaches a shield but does not teach a radiation shield.
Tornblom teaches “wherein the shield is an ionizing radiation shielding, the shield is fabricated from a material including radiation absorbers including one of: lead, bismuth, boron, xenon, or similar, wherein xenon is absorbed into interstitial spaces in certain materials and becomes physically trapped in interstitial spaces (Column 1, lines 56-59).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Tornblom with Lynnworth ‘791 and Cawley and Lynnworth. Shields are known in the art to protect the transducer from external factors. Heat and ion dissipation are included in those thermal factors depending on the location of the transducer. 


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynnworth US 6047602 in view of Cawley US 20100058869 and Junker US 20070125175 and in further view of Lynnworth US 20090016555.
As to claim 21, Lynnworth and Junker do not explicitly teach changing the frequency for steering. Although it is not explicitly taught, the prior arts do teach the same elements, therefore the device in Lynnworth is capable of performing the function of claim 21.
Lynnworth teaches “wherein a change in frequency is used for steering an acoustic propagation direction of the acoustic wave propagation in a range lying between axial and radial directions relative to a central axis of the conduit ([0137]).”
It would have been obvious to one of ordinary skill in the art to combine the coupling element taught by Lynnwood with the waveguide taught by Lynnworth. Energy steering is known in the art and is utilized to focus the energy onto a location on the target. This aids in increasing accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863